EMPLOYMENT AGREEMENT
 
 
This Employment Agreement (this “Agreement”) is by and among First Busey
Corporation (“First Busey”), Busey Bank (the “Bank,” and together with First
Busey, “Employer”) and Robin Elliott (“Executive,” and together with Employer,
the “Parties”).
 
Recitals
 
A. The Bank is a wholly owned subsidiary of First Busey.
 
B. Employer has determined it to be in its best interests to enter into this
Agreement pertaining to the employment of Executive as of and following the
Effective Date (as defined below).
 
C. Executive desires to be employed by Employer as of and following the
Effective Date in accordance with the terms of this Agreement.
 
Now, therefore, in consideration of the foregoing and of the respective
covenants and agreements of the Parties contained herein, the Parties hereby
agree as follows:
 
Agreements
 
Section 1. Term with Automatic Renewal Provision.  This Agreement shall be
effective as of February 1, 2014 (the “Effective Date”).  Subject to the terms
of this Agreement, the term of this Agreement (the “Term”) and Executive’s
employment hereunder shall be for a period of one (1) year commencing as of the
Effective Date.  The Term shall automatically renew for one (1) additional year
at the end of the then existing Term, unless either Party provides written
notice to the other Party not less than ninety (90) days prior to the end of the
then existing Term that such Party does not wish to extend the Term.
 
Section 2. Employment.
 
(a) Positions and Duties. Subject to the terms of this Agreement, Executive
shall devote Executive’s full business time, energies and talent to serving as
the Executive Vice President, Chief Financial Officer of First Busey and the
Bank, at the direction of the Chief Executive Officer of First Busey (the
“CEO”).  Executive shall perform all duties assigned to Executive faithfully,
loyally and efficiently, and shall have such duties, authority and
responsibilities as may be assigned to Executive from time to time by the CEO,
which duties, authority and responsibilities shall include those customarily
held by such officer of comparable companies, subject always to the charter and
bylaw provisions and policies of Employer and the directions of the
CEO.  Executive shall perform the duties required by this Agreement at
Employer’s principal place of business unless the nature of such duties requires
otherwise.  Notwithstanding the foregoing, during the Term, Executive may devote
reasonable time to activities other than those required under this Agreement,
including activities of a charitable, educational, religious or similar nature
(including professional associations) to the extent such activities do not in
any material way inhibit, prohibit, interfere with or conflict with Executive’s
duties under this Agreement or conflict in any material way with the business of
Employer.
 
 
 
 
 
(b) Transfers.  The Board of Directors of First Busey (the “Board”) may, in its
sole discretion, cause Executive’s employment to be transferred from Employer to
any wholly-owned subsidiary of First Busey, in which case all references in this
Agreement to “Employer” shall be deemed to refer to such subsidiary (and First
Busey, if applicable).
 
Section 3. Compensation and Benefits.  Subject to the terms of this Agreement,
during the Term of this Agreement, Employer shall compensate Executive for
Executive’s services as follows:
 
(a) Base Compensation.  Executive’s annual base salary rate shall be Two Hundred
and Fifty Thousand Dollars ($250,000.00) (the “Base Salary”), which shall be
payable in accordance with Employer’s normal payroll practices as are in effect
from time to time.  Beginning in 2014 and annually thereafter, the Board shall
review Executive’s Base Salary at such time as it reviews Employer’s executive
compensation to determine whether Executive’s Base Salary should be maintained
at its existing level or increased, with any increase being effective as
determined by the Board.
 
(b) Discretionary Performance Bonus.  Employer shall consider Executive for a
bonus each year during the Term based on performance criteria established by the
Board and/or the CEO and any other factors deemed by the Board to be
appropriate.  Bonuses shall be awarded, if at all, in the sole discretion of the
Board, and nothing in this Agreement shall require the payment of a bonus in any
given year.  For purposes of this Agreement, bonuses shall be considered earned
when all corporate action has been taken to determine such bonuses.  Payment of
any such bonus shall be made as soon as practicable after it is earned, but in
no event later than two and one-half (2½) months following the end of the
calendar year in which it is earned; provided that, Bonuses shall not be
considered earned until the Board has made all determinations and taken all
actions necessary to establish such bonuses.
 
(c) Long Term Incentive Program.  Executive shall be eligible to participate in
Employer’s long-term equity incentive program, as determined in the sole
discretion of the Board (or an authorized committee thereof).
 
(d) Profit Sharing Benefit.  Executive shall be eligible to receive an annual
profit sharing benefit based on the combined amount of Executive’s Base Salary
and, if applicable, Executive’s discretionary performance bonus, after Executive
meets the eligibility requirements of the applicable profit sharing plan.  The
Board shall decide the exact amount of this benefit annually in its sole
discretion.  Employer shall contribute this benefit for the account of Executive
to Employer’s tax-qualified retirement plan and/or any nonqualified deferred
compensation plan that Employer establishes or maintains.  All such profit
sharing benefit payments shall be determined and governed by the terms of the
applicable plan.  Employer shall have no obligation to continue to maintain any
particular benefit plan or arrangement and the profit sharing benefit described
in this Section 3(d) may be amended or terminated by Employer at any time for
any reason or no reason, provided such amendment or termination applies to all
other similarly situated senior executives of Employer.
 
 
 
(e) Reimbursement of Expenses.  Employer shall reimburse Executive for all
travel, entertainment and other out-of-pocket expenses that Executive reasonably
and necessarily incurs in the performance of Executive’s duties under this
Agreement.  Executive shall document these expenses to the extent necessary to
comply with all applicable laws and Employer policies.  Any reimbursement
payments hereunder shall be made as soon as practicable, and when taxable to
Executive, in no event later than two and one-half (2½) months following the end
of the year in which the corresponding expenses are incurred.
 
(f) Other Benefits. Executive shall be eligible to participate, subject to the
terms thereof, in all Employer retirement plans and health, dental, life
insurance and similar plans, as may be in effect from time to time with respect
to similarly situated senior executives.  In addition to the foregoing benefits,
Executive shall continue to be eligible to participate in Employer’s key life
insurance program following the Effective Date (which entry date was March 1,
2009) with a death benefit amount of two hundred and fifty thousand dollars
($250,000), which amount shall be increased to one million dollars ($1,000,000),
subject to insurability and all other terms of such program.
 
(g) Vacations.  Executive shall be subject to Employer’s general vacation policy
as may be in effect from time to time, but shall accrue not less than twenty
five (25) days of paid vacation annually.
 
(h) Withholding.  Employer may withhold any applicable federal, state and local
withholding and other taxes from payments that become due or allowances that are
provided to Executive.
 
Section 4. Rights and Payments Upon Termination. Either Party may terminate
Executive’s employment under this Agreement pursuant to the terms of this
Section 4.  Executive’s right to benefits and payments, if any, for periods
after the effective date of Executive’s termination of employment with Employer
(the “Termination Date”) shall be determined in accordance with this Section 4:
 
(a) Termination Without Cause.  Either Party may terminate this Agreement and
Executive’s employment hereunder for any reason by delivering written notice of
termination to the other Party no fewer than thirty (30) days before the
Termination Date (provided that such notice shall not be required in a
Termination for Cause (as defined below)), which date shall be specified in the
notice of termination.  Employer may provide for an earlier Termination Date,
provided Employer pays to Executive the Base Salary that would have been earned
during such notice period.  Any payment in lieu of notice pursuant to this
Section 4(a) shall be made in a single lump sum on the first payroll date
following the Termination Date.  If Executive voluntarily terminates Executive’s
employment under this Agreement other than pursuant to Section 4(c) (Termination
for Good Reason), then Employer shall be required to pay Executive the Accrued
Amounts, and Employer shall have no further obligations to Executive under this
Agreement.  “Accrued Amounts” shall be the following amounts as have accrued
through the Termination Date: (i) earned but unpaid Base Salary, (ii) earned but
unpaid bonus under Section 3(b), (iii) accrued but unpaid vacation pay; and
(iv) provided Executive submits the required documentation in accordance with
established policies and within thirty (30) days of the Termination Date,
unreimbursed business expenses incurred during the Term.
 
 
 
 
(b) Termination for Cause.  Employer may terminate this Agreement and
Executive’s employment hereunder immediately for Cause by delivering written
notice of termination to Executive (with such notice being delivered no less
than thirty (30) days before the Termination Date in the event of a termination
based on either a curable breach or failure under subsection (vii) below or
subsection (viii) below).  “Cause” for termination shall exist
if:  (i) Executive engages in one (1) or more unsafe or unsound banking
practices or material violations of a law or regulation applicable to Employer
or any subsidiary; (ii) Executive engages in any repeated violations of a policy
of Employer after being warned in writing by the Board or the CEO not to violate
such policy; (iii) Executive engages in any single violation of a policy of
Employer if such violation materially and adversely affects the business or
affairs of Employer; (iv) Executive fails to timely implement a direction or
order of the Board or the CEO, unless such direction or order would violate the
law; (v) Executive engages in a breach of fiduciary duty or act of dishonesty
involving the affairs of Employer; (vi) Executive is removed or suspended from
banking pursuant to Section 8(e) of the Federal Deposit Insurance Act or any
other applicable state or federal law; (vii) Executive commits a material breach
of Executive’s obligations under this Agreement, and if such breach is
determined to be curable by the CEO or the Board, Executive fails to cure such
breach during the thirty (30)-day notice period, if applicable; (viii) Executive
materially fails to perform Executive’s duties to Employer with the degree of
skill, care or competence expected by the Board or the CEO following written
notice by the CEO or the Board, and if such failure is determined to be curable
by the CEO or the Board, Executive fails to cure such failure during the thirty
(30)-day notice period, if applicable; or (ix) Executive is found guilty of, or
pleads nolo contendere to, a felony or an act of dishonesty in connection with
the performance of Executive’s duties as an officer of Employer, or an act that
disqualifies Executive from serving as an officer or director of Employer.  If
Executive’s employment is terminated pursuant to this Section 4(b), then
Employer shall be required to pay Executive the Accrued Amounts, and Employer
shall have no further obligations to Executive under this Agreement.
 
(c) Termination for Good Reason.  Prior to Executive’s termination for Good
Reason (as defined below), Executive shall give Employer written notice of the
occurrence of the event or condition that Executive believes constitutes a Good
Reason within thirty (30) days of the initial existence of such event or
condition, which written notice shall provide detailed facts, and not mere
conclusions, to support Executive’s claim of termination for Good Reason.  If
Employer determines that the events or conditions exist as alleged by Executive,
and does not cure such events or conditions within thirty (30) days of
Executive’s written notice, then this Agreement and Executive’s employment
hereunder shall terminate on the thirtieth (30th) day following Executive’s
written notice.  “Good Reason” means the occurrence of any one (1) or more of
the following, without Executive’s prior consent:  (i) a material adverse change
in the nature, scope or status of Executive’s position, authorities or duties
from those in effect in accordance with Section 2(a) immediately following the
Effective Date; (ii) a reduction in Executive’s Base Salary, unless such
reduction applies to all similarly situated senior executives of Employer;
(iii)  Employer changes the primary location of Executive’s employment to a
place that is more than fifty (50) miles from Executive’s primary location of
employment as of the Effective Date; or (iv) Employer otherwise commits a
material breach of its obligations under this Agreement.
 
 
 
 
 
(d) Termination upon Change in Control.  Following a Change in Control, this
Agreement and Executive’s employment hereunder may be terminated in accordance
with Section 4(a), (b), or (c) by delivering written notice of termination to
the other Party no less than thirty (30) days before the Termination Date.
 
(i) A “Change in Control” shall be deemed to have occurred upon the first to
occur of the following:  (A) any “person” (within the meaning of Section 13(d)
or 14(d) of the Securities Exchange Act of 1934 (the “1934 Act”)), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
First Busey or a corporation owned directly or indirectly by the stockholders of
First Busey in substantially the same proportions as their ownership of stock of
First Busey, is or becomes a “beneficial owner” (within the meaning of Rule
13d-3 of the 1934 Act), directly or indirectly, of securities representing more
than fifty percent (50%) of the combined voting power of the then outstanding
voting securities of First Busey; (B) during any period of twelve (12)
consecutive months, the individuals who at the beginning of such period
constitute the Board (and any new director whose election by the Board or
nomination for election by First Busey’s stockholders was approved by a vote of
at least a majority of the directors when still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board; or (C) the consummation of (1) a merger or consolidation
of First Busey with any other corporation, other than a merger or consolidation
that would result in the voting securities of First Busey outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the total voting power represented by
the voting securities of First Busey or such surviving entity outstanding
immediately after such merger or consolidation; or (2) a complete liquidation or
dissolution of, or an agreement for the sale or other disposition of all or
substantially all of the assets of, First Busey.
 
(ii) Notwithstanding Section 4(d)(i), a Change in Control shall not be deemed to
have occurred if Executive agrees in writing that the transaction or event in
question does not constitute a Change in Control for the purposes of this
Agreement.
 
(e) Termination upon Disability.  Employer shall not terminate this Agreement
and Executive’s employment hereunder if Executive becomes “disabled” within the
meaning of Employer’s then current employee disability program or, at Employer’s
election, as determined by a physician selected by Employer, unless, as a result
of such disability, Executive is unable to perform Executive’s duties with the
requisite level of skill and competence for a period of six (6) consecutive
months.  Thereafter, Employer may terminate this Agreement for Cause in
accordance with Section 4(b).
 
(f) Termination upon Death.  This Agreement shall terminate if Executive dies
during the Term, effective on the date of Executive’s death.  Any payments that
are owing to Executive under this Agreement or otherwise at the time of
Executive’s death shall be made to whomever Executive may designate in writing
as Executive’s beneficiary, or absent such a designation, to the executor or
administrator of Executive’s estate.  Termination of this Agreement under this
Section 4(f) shall be deemed to be a termination in accordance with Section
4(b).
 
 
 
(g) Severance Benefits. Employer shall pay severance benefits to Executive as
follows:
 
(i) If this Agreement and Executive’s employment hereunder are terminated by
Employer without Cause pursuant to Section 4(a), or by Executive for Good Reason
pursuant to Section 4(c), Employer shall pay Executive an amount equal to one
hundred percent (100%) (or two hundred percent (200%) if the foregoing
terminations occur within one (1) year after the occurrence of a Change in
Control) ) of the sum of (A) Executive’s then applicable Base Salary, plus (B)
the amount of the most recent performance bonus that Employer paid to Executive
pursuant to Section 3(b) (the “Severance Payment”).  Employer shall also
reimburse Executive for up to twelve (12) months (or eighteen (18) months if the
foregoing terminations occur within one (1) year after the occurrence of a
Change in Control) for continuing coverage under Employer’s health insurance
pursuant to the health care continuation rules of the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), provided that Executive remains
eligible for, and elects, such COBRA continuation for such period following the
Termination Date, and provided, further, that, to the extent Executive paid a
portion of the premium for such benefits while employed, Executive shall
continue to pay such portion during the period of continuation hereunder, and
any period of continuation hereunder shall be credited against Executive’s
continuation rights under COBRA.
 
(ii) Subject to Executive’s execution of an irrevocable general release and
waiver of claims as required by Section 4(j), all payments that become due to
Executive under this Section 4(g) shall be made in substantially equal
installments in accordance with Employer’s regular payroll practices then in
effect for a one (1)-year period (or two (2)-year period if following a Change
in Control) beginning on the regular payroll date occurring on or closest before
the sixtieth (60th) day following the Termination Date; provided, however, that
if the Termination Date occurs on or after November 2nd in any year, such
payments shall not commence until the first payroll date in January of the next
year.  Employer shall be obligated to make all payments that become due to
Executive under this Section 4(g) whether or not Executive obtains other
employment following termination or takes steps to mitigate any damages that
Executive claims to have sustained as a result of termination.  The payments
provided for in this Section 4(g) are intended to supplement any compensation or
other benefits that have accrued or vested with respect to Executive or for
Executive’s account as of the Termination Date.
 
(iii) The Parties intend that no portion of any payment under this Agreement, or
payments to or for the benefit of Executive under any other agreement or plan,
be deemed to be an “Excess Parachute Payment” as defined in Section 280G of the
Internal Revenue Code of 1986 (the “Code”).  The present value of any payments
to or for the benefit of Executive in the nature of compensation, as determined
by the legal counsel or certified public accountants for Employer in accordance
with Code Section 280G(d)(4), receipt of which is contingent on a Change in
Control, and to which Code Section 280G applies (in the aggregate “Total
Payments”), shall be reduced, as necessary, such that the payment does not
exceed an amount equal to one dollar ($1.00) less than the maximum amount that
Employer may pay without loss of deduction under Code Section 280G(a), provided
that any such reduction shall be in accordance with Code Section 409A.
 
 
 
 
 
 
(iv) If Employer is not permitted to make any payments that may become due to
Executive under this Section 4(g) because First Busey or the Bank is not in
compliance with any regulatory-mandated minimum capital requirements or if
making the payments would cause the Bank’s capital to fall below such minimum
capital requirements, then Employer shall delay making such payments until the
earliest possible date it could resume making the payments without violating
such minimum capital requirements.  Further, if Employer is not permitted to
make any payments that may become due to Executive under this Section 4(g)
because of the operation of any other applicable law or regulation, then
Employer shall delay making such payments until the earliest possible date it
could resume making the payments without violating such applicable law or
regulation.
 
(h) Payment Equalization.  If Employer is paying, or in the case of a lump sum,
has paid, Executive a Severance Payment pursuant to Section 4(g)(i), then
Executive shall not seek or apply for unemployment compensation under the
Illinois Unemployment Act 820 ILCS 405/100 et seq. or any other state or federal
unemployment compensation law at any time prior to a date following the final
payment made hereunder or with respect to the period during which such payments
were or were to be made until the final payment is made.
 
(i) Specified Employee.  If at the time of any payment hereunder Executive is
considered to be a Specified Employee (as defined below) and such payment is
required to be treated as deferred compensation under Code Section 409A, then,
to the extent required by Code Section 409A, payments shall be delayed to the
date that is six (6) months after the Termination Date.  For purposes of
Code Section 409A, all installment payments of deferred compensation made
hereunder, or pursuant to another plan or arrangement, shall be deemed to be
separate payments and, accordingly, the aforementioned deferral shall only apply
to separate payments that would occur during the six (6)-month deferral period
and all other payments shall be unaffected.
 
(i) All payments delayed pursuant to this Section 4(i) shall be accumulated and
paid in a lump-sum, catch-up payment as of the first (1st) day of the seventh
(7th) month following the Termination Date (or, if earlier, the date of death of
Executive), with all such delayed payments being credited with interest
(compounded monthly) for such period of delay equal to the prime rate in effect
on the first (1st) day of such six (6)-month period.  Any portion of the
benefits hereunder that were not otherwise due to be paid during the six
(6)-month period following the Termination Date shall be paid to Executive in
accordance with the payment schedule established herein.
 
(ii) The term “Specified Employee” means any person who holds a position with
Employer of senior vice president or higher and has compensation greater than
that stated in Code Section 416(i)(1)(A)(i).  The determination of whether
Executive is a Specified Employee shall be based upon the twelve (12)-month
period ending on each December 31st (such twelve (12)-month period is referred
to below as the “identification period”).  If Executive is determined to be a
Specified Employee during the identification period, he shall be treated as a
Specified Employee for purposes of this Agreement during the twelve (12)-month
period that begins on the April 1st following the close of such identification
period.  For purposes of determining whether Executive is a Specified Employee
under Code Section 416(i), compensation shall mean Executive’s W-2 compensation
as reported by Employer for a particular calendar year.
 
 
 
 
 
 
(j) Release.  As a condition to Employer’s obligation to pay any severance
benefit under Section 4(g), Executive shall execute a general release of, and
waiver of claims against, Employer and its subsidiaries and affiliates,
substantially in the form attached hereto as Exhibit A on or before the sixtieth
(60th) day following the Termination Date.  For the avoidance of doubt, in order
for such release to be deemed effective for purposes of this Agreement, any
applicable revocation period with respect to such release and waiver must have
expired on or before such sixtieth (60th) day.
 
Section 5. Confidentiality.  Executive acknowledges that the nature of
Executive’s employment shall require that Executive produce and have access to
records, data, trade secrets and information that are not available to the
public regarding Employer and its subsidiaries and affiliates (“Confidential
Information”).  Executive shall hold in confidence and not directly or
indirectly disclose any Confidential Information to third parties unless
disclosure becomes reasonably necessary in connection with Executive’s
performance of Executive’s duties hereunder, or the Confidential Information
lawfully becomes available to the public from other sources, or Executive is
authorized in writing by Employer to disclose it or Executive is required to
make disclosure by a law or pursuant to the authority of any administrative
agency or judicial body.  All Confidential Information and all other records,
files, documents and other materials or copies thereof relating to the business
of Employer or any of its subsidiaries or affiliates that Executive prepares or
uses shall be the sole property of Employer.  Executive’s access to and use of
Employer’s computer systems, networks and equipment, and all Employer
information contained therein, shall be restricted to legitimate business
purposes on behalf of Employer; any other access to or use of such systems,
network and equipment is without authorization and is prohibited.  The
restrictions contained in this Section 5 shall extend to any personal computers
or other electronic devices of Executive that are used for business purposes
relating to Employer.  Executive shall not transfer any Employer information to
any personal computer or other electronic device that is not otherwise used for
any business purpose relating to Employer.  Executive shall promptly return all
originals and copies of any Confidential Information and other records, files,
documents and other materials to Employer if Executive’s employment with
Employer is terminated for any reason.
 
Section 6. Non-Competition and Non-Solicitation Covenants.  The primary service
area of Employer’s business in which Executive will actively participate extends
separately to an area that encompasses a twenty-five (25)-mile radius from each
banking and other office location of Employer and its subsidiaries and
affiliates and a fifty (50)-mile radius from Employer’s main office in
Champaign, Illinois (collectively, the “Restrictive Area”).  As an essential
ingredient and in consideration of this Agreement and Executive’s employment by
Employer, Executive shall not, for a period of one (1) year after termination of
Executive’s employment with Employer for any reason and whether such termination
of employment is during the Term or after the termination or expiration of the
Term (the “Restrictive Period), directly or indirectly compete with the business
of Employer, including by doing any of the following (the “Restrictive
Covenant”):
 
 
 
 
 
(a) engage or invest in, own, manage, operate, control, finance, participate in
the ownership, management, operation or control of, be employed by, associate
with or in any manner be connected with, serve as an employee, officer or
director of or consultant to, lend his name or any similar name to, lend his
credit to, or render services or advice to any person, firm, partnership,
corporation, trust or other entity that owns or operates, a bank, savings and
loan association, credit union or similar financial institution (a “Financial
Institution”) with any office located, or to be located at an address identified
in a filing with any regulatory authority, within the Restrictive Area;
provided, however, that in the event a successor to First Busey succeeds to or
assumes First Busey’s rights and obligations under this Agreement in connection
with a Change in Control, this Section 6(a) shall apply only to the primary
service areas of First Busey as they existed immediately before the Change in
Control;
 
(b) directly or indirectly, for himself or any Financial Institution: (i) induce
or attempt to induce any officer of Employer or any of its subsidiaries or
affiliates, or any employee who previously reported to Executive, to leave the
employ of Employer or any of its subsidiaries or affiliates; (ii) in any way
interfere with the relationship between Employer or any of its subsidiaries or
affiliates and any such officer or employee; (iii) employ, or otherwise engage
as an employee, independent contractor or otherwise, any such officer or
employee; or (iv) induce or attempt to induce any customer, supplier, licensee
or business relation of Employer of any of its subsidiaries or affiliates to
cease doing business with Employer or any of its subsidiaries or affiliates or
in any way interfere with the relationship between Employer or any of its
subsidiaries or affiliates and any of their respective customers, suppliers,
licensees or business relations, where Executive had personal contact with, or
has accessed Confidential Information in the preceding twelve (12) months with
respect to, such customers, suppliers, licensees or business relations; or
 
(c) directly or indirectly, for himself or any Financial Institution, solicit
the business of any person or entity known to Executive to be a customer of
Employer or any of its subsidiaries or affiliates, where Executive, or any
person reporting to Executive, had personal contact with such person or entity,
with respect to products, activities or services that compete in whole or in
part with the products, activities or services of Employer or any of its
subsidiaries or affiliates.
 
The foregoing Restrictive Covenant shall not prohibit Executive from owning
directly or indirectly capital stock or similar securities that are listed on a
securities exchange or quoted on the National Association of Securities Dealers
Automated Quotation System that do not represent more than one percent (1%) of
the outstanding capital stock of any Financial Institution.
 
Section 7. Remedies for Breach.  Executive has reviewed the provisions of this
Agreement with legal counsel, or has been given adequate opportunity to seek
such counsel, and Executive acknowledges that the covenants contained herein are
reasonable with respect to their duration, geographical area and
scope.  Executive further acknowledges that the restrictions contained in this
Agreement are reasonable and necessary for the protection of the legitimate
business interests of Employer, that they create no undue hardships, that any
violation of these restrictions would cause substantial injury to Employer and
its interests, that Employer would not have agreed to enter into this Agreement
without receiving Executive’s agreement to be bound by these restrictions and
that such restrictions were a material inducement to Employer to enter into this
Agreement.  During the Restrictive Period, Employer shall have the right to
communicate the existence and terms of this Agreement to any third party with
whom Executive may seek or obtain future employment or other similar
arrangement.  In addition, in the event of any violation or threatened violation
of the restrictions contained in this Agreement, Employer, in addition to and
not in limitation of, any other rights, remedies or damages available to
Employer under this Agreement or otherwise at law or in equity, shall be
entitled to preliminary and permanent injunctive relief to prevent or restrain
any such violation by Executive and any and all persons directly or indirectly
acting for or with him, as the case may be.  If Executive violates the
Restrictive Covenant and Employer brings legal action for injunctive or other
relief, Employer shall not, as a result of the time involved in obtaining such
relief, be deprived of the benefit of the full period of the Restrictive
Covenant.  Accordingly, the Restrictive Covenant shall be deemed to have the
duration specified herein computed from the date the relief is granted but
reduced by the time between the period when the Restrictive Period began to run
and the date of the first violation of the Restrictive Covenant by Executive.
 
 
 
Section 8. Indemnity; Other Protections.
 
(a) Indemnification.  Employer shall indemnify Executive (and, upon Executive’s
death, Executive’s heirs, executors and administrators) to the fullest extent
permitted by law against all expenses, including reasonable attorneys’ fees,
court and investigative costs, judgments, fines and amounts paid in settlement
(collectively, “Expenses”) reasonably incurred by Executive in connection with
or arising out of any pending, threatened or completed action, suit or
proceeding in which Executive becomes involved by reason of Executive’s having
been an officer or director of Employer.  The indemnification rights provided
for herein are not exclusive and shall supplement any rights to indemnification
that Executive may have under any applicable bylaw or charter provision of
Employer, or any resolution of Employer or any applicable statute.
 
(b) Advancement of Expenses.  In the event that Executive becomes a party, or is
threatened to be made a party, to any pending, threatened or completed action,
suit or proceeding for which Employer is permitted or required to indemnify
Executive under this Agreement, any applicable bylaw or charter provision of
Employer, any resolution of Employer, or any applicable statute, Employer shall,
to the fullest extent permitted by law, advance all Expenses incurred by
Executive in connection with the investigation, defense, settlement, or appeal
of any threatened, pending or completed action, suit or proceeding, subject to
receipt by Employer of a written undertaking from Executive to reimburse
Employer for all Expenses actually paid by Employer to or on behalf of Executive
in the event it shall be ultimately determined that Employer cannot lawfully
indemnify Executive for such Expenses, and to assign to Employer all rights of
Executive to indemnification under any policy of directors’ and officers’
liability insurance to the extent of the amount of Expenses actually paid by
Employer to or on behalf of Executive.
 
(c) Litigation.  Unless precluded by an actual or potential conflict of
interest, Employer shall have the right to recommend counsel to Executive to
represent Executive in connection with any claim covered by this Section
8.  Further, Executive’s choice of counsel, Executive’s decision to contest or
settle any such claim and the terms and amount of the settlement of any such
claim shall be subject to Employer’s prior written approval, which approval
shall not be unreasonably withheld by Employer.
 
 
 
Section 9. General Provisions.
 
(a) Amendment.  Except as set forth explicitly herein, this Agreement may not be
amended or modified except by written agreement signed by Executive and First
Busey.
 
(b) Successors; Assignment.  This Agreement shall be binding upon and inure to
the benefit of Executive, Employer and their respective personal
representatives, successors and assigns.  Except as set forth in Section 6(a),
for the purposes of this Agreement, any successor or assign of Employer shall be
deemed to be “Employer.”  Employer shall require any successor or assign of
Employer or any direct or indirect purchaser or acquirer of all or substantially
all of the business, assets or liabilities of Employer, whether by transfer,
purchase, merger, consolidation, stock acquisition or otherwise, to assume and
agree in writing to perform this Agreement and Employer’s obligations hereunder
in the same manner and to the same extent as Employer would have been required
to perform them if no such transaction had occurred.
 
(c) Entire Agreement.  This Agreement constitutes the entire agreement between
the Parties concerning the subject matter hereof, and supersedes all prior
negotiations, undertakings, agreements and arrangements with respect thereto,
whether written or oral.  The provisions of this Agreement shall be regarded as
divisible and separate; if any provision is declared invalid or unenforceable,
the validity and enforceability of the remaining provisions shall not be
affected.  In the event any provision of this Agreement (including any provision
of the Restrictive Covenant) is held to be overbroad as written, such provision
shall be deemed to be amended to narrow the application of such provision to the
extent necessary to make such provision enforceable according to applicable law.
 
(d) Survival.  The provisions of Section 5 (Confidentiality), Section 6
(Non-Competition and Non-Solicitation Covenants), Section 7 (Remedies for
Breach), Section 8 (Indemnity; Other Protections) and Section 9 (General
Provisions) shall survive the expiration or termination of this Agreement for
any reason.
 
(e) Governing Law and Enforcement.  This Agreement shall be construed and the
legal relations of the Parties shall be determined in accordance with the laws
of the State of Illinois without reference to the law regarding conflicts of
law.
 
(f) Arbitration.  Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration conducted at a
location selected by Employer within fifty (50) miles from Champaign-Urbana,
Illinois, in accordance with the rules of the American Arbitration Association.
 
 
 
 
(g) Prevailing Party Legal Fees.  Should either Party initiate any action or
proceeding to enforce this Agreement or any provision hereof, or for damages by
reason of any alleged breach of this Agreement or of any provision hereof, or
for a declaration of rights hereunder, the prevailing Party in any such action
or proceeding shall be entitled to receive from the other Party all costs and
expenses, including reasonable attorneys’ fees, incurred by the prevailing Party
in connection with such action or proceeding; provided, however, that reasonable
attorneys’ fees shall be limited to the fees of the last attorney to represent
the Party and to the lesser of the fees incurred as a result of the reasonable
hourly rate of the attorney or any contingent or other arrangement for the
payment of legal fees.  The payment, if any, of costs and expenses to either
Party under this Section 9(g) shall be made no later than two and one-half (2½)
months following the end of the year in which a final adjudication is made in
the action or proceeding.
 
(h) Waiver.  No waiver by either Party at any time of any breach by the other
Party of, or compliance with, any condition or provision of this Agreement to be
performed by the other Party shall be deemed a waiver of any similar or
dissimilar provisions or conditions at the same time or any prior or subsequent
time.
 
(i) Notices.  Notices pursuant to this Agreement shall be in writing and shall
be deemed given when received; and, if mailed, shall be mailed by United States
registered or certified mail, return receipt requested, postage prepaid; and if
to Employer, addressed to the principal headquarters of First Busey, attention:
President and Chief Executive Officer; and if to Executive, to the address for
Executive as most currently reflected in the corporate records or to such other
address as Executive has most recently provided to Employer.
 
(j) Code Section 409A.  To the extent any provision of this Agreement or action
by Employer would subject Executive to liability for interest or additional
taxes under Code Section 409A, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by Employer.  It is intended that this
Agreement will comply with Code Section 409A, and this Agreement shall be
administered accordingly, and interpreted and construed on a basis consistent
with such intent.  Notwithstanding anything herein to the contrary, no
termination or other similar payments and benefits hereunder shall be payable on
account of Executive’s termination of employment unless Executive’s termination
of employment constitutes a “separation from service” within the meaning of
Section 409A.  To the extent any reimbursements or in-kind benefit payments
under this Agreement are subject to Code Section 409A, such reimbursements and
in-kind benefit payments shall be made in accordance with Treasury Regulation
§1.409A-3(i)(1)(iv).  This Agreement may be amended to the extent necessary
(including retroactively) by Employer to maintain to the maximum extent
practicable the original intent of this Agreement while avoiding the application
of taxes or interest under Code Section 409A.  The preceding shall not be
construed as a guarantee of any particular tax effect for Executive's
compensation and benefits and Employer does not guarantee that any compensation
or benefits provided under this Agreement will satisfy the provisions of Code
Section 409A.
 
(k) Clawback.  Any amount or benefit received under this Agreement shall be
subject to potential cancellation, recoupment, rescission, payback, or other
action in accordance with the terms of any applicable Employer clawback policy
(the “Policy”) or any applicable law, as may be in effect from time to
time.  Executive acknowledges and consents to Employer’s application,
implementation, and enforcement of (i) the Policy or any similar policy
established by Employer that may apply to Executive and (ii) any provision of
applicable law relating to cancellation, rescission, payback, or recoupment of
compensation, as well as Executive’s express agreement that Employer may take
such actions as may be necessary to effectuate the Policy, any similar policy,
or applicable law, without further consideration or action.
 
 
 
 
(l) Construction.  This Agreement shall be deemed drafted equally by the
Parties.  Any presumption or principle that the language of this Agreement is to
be construed against any Party shall not apply.  Whenever used in this
Agreement, the singular includes the plural and vice versa (where applicable);
the words “hereof,” “herein,” “hereto,” “hereby,” “hereunder,” and other words
of similar import refer to this Agreement as a whole (including exhibits); all
references to sections, schedules and exhibits are to sections, schedules and
exhibits in or to this Agreement unless otherwise specified; the words
“include,” “includes” and “including” means “include, without limitation,”
“includes, without limitation” and “including, without limitation,”
respectively; any reference to a document or set of documents, and the rights
and obligations of the parties under any such documents, means such document or
documents as amended from time to time, and any and all modifications,
extensions, renewals, substitutions or replacements thereof; and references to a
statute shall refer to the statute and any amendments and any successor
statutes, and to all regulations promulgated under or implementing the statute,
as amended, or its successors, as in effect at the relevant time.  The headings
used in this Agreement are for convenience only, shall not be deemed to
constitute a part hereof, and shall not be deemed to limit, characterize or in
any way affect the construction or enforcement of the provisions of this
Agreement.  This Agreement may be executed in any number of identical
counterparts, any of which may contain the signatures of less than all Parties,
and all of which together shall constitute a single agreement.  All remedies of
any Party are cumulative and not alternative, and are in addition to any other
remedies available at law, in equity or otherwise.
 
[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
 
FIRST BUSEY CORPORATION and BUSEY BANK
EXECUTIVE
By:   /s/ Van A. Dukeman  
Van A. Dukeman
President and Chief Executive Officer of First Busey Corporation
 
By:  /s/ Robin Elliott
        Robin Elliott



 
 
Exhibit A to Employment Agreement
 
AGREEMENT AND RELEASE
 
This Agreement and Release (this “Release”) is made and entered into as of
_________________________ (the “Release Date”), by and among First Busey
Corporation (“First Busey”), Busey Bank (the “Bank” and together with First
Busey, “Employer”) and _________________________ (“Executive,” and together with
Employer, the “Parties”).  In consideration of the mutual covenants hereinafter
set forth, the Parties hereby agree as follows:
 
Section 1.                      Separation.  Executive’s employment with
Employer shall end effective _________________________.
 
Section 2.                      Payment and Benefits.  In consideration of the
promises made in this Release, First Busey has agreed to pay Executive the
compensation and benefits as provided in that certain employment agreement made
and entered into as of _________________________, by and among the Parties (the
“Employment Agreement”).  Executive understands and acknowledges that the
compensation and benefits provided under this Section 2 constitute an amount in
excess of that to which Executive would be entitled without entering into this
Release.  Executive acknowledges that such compensation and benefits are being
provided by First Busey, in part, as consideration for Executive entering into
this Release, including the release of claims and waiver of rights provided in
Section 3 of this Release.
 
Section 3.                      Release of Claims and Waiver of
Rights.  Executive, on Executive’s own behalf and that of Executive’s heirs,
executors, attorneys, administrators, successors and assigns, fully releases and
discharges Employer, its predecessors, successors, subsidiaries, affiliates and
assigns, and its and their directors, officers, trustees, employees, and agents,
in their individual and official capacities, and the current and former trustees
and administrators of any retirement or other benefit plan applicable to the
employees or former employees of Employer, in their individual and official
capacities (the “Released Parties”), from any and all liability, claims, demands
and actions, including liability, claims, demands and actions arising under
Employer’s policies and procedures, whether formal or informal; the United
States or State of Illinois Constitutions; the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Illinois Human Rights Act; the Employee Retirement
Income Security Act of 1974; the Age Discrimination in Employment Act; Executive
Order 11246; and any other federal, state or local statute, ordinance or
regulation with respect to employment, and in addition thereto, from any other
liability, claims, demands and actions with respect to Executive’s employment
with Employer or other association with Employer through the Release Date,
including the termination of Executive’s employment with Employer, any right of
payment for disability or any other statutory or contractual right of payment or
any claim for relief on the basis of any alleged tort or breach of contract
under the common law of the State of Illinois or any other state, including
defamation, intentional or negligent infliction of emotional distress, breach of
the covenant of good faith and fair dealing, promissory estoppel, and
negligence.  Executive represents that Executive has not assigned or filed any
claim, demand, action or charge against the Released Parties.  Executive further
acknowledges that Executive is aware that statutes exist that render null and
void releases and discharges of any claims, rights, demands, liabilities,
actions and causes of action that are unknown to the releasing or discharging
party at the time of execution of the release and discharge.  Executive hereby
expressly waives, surrenders and agrees to forego any protection to which
Executive would otherwise be entitled by virtue of the existence of any such
statute in any jurisdiction, including the State of Illinois.
 
 
 
 
 
 
Section 4.  Covenant Not to Sue.  Executive shall not bring, file, charge,
claim, sue or cause, assist, or permit to be brought, filed, charged or claimed
any action, cause of action, or proceeding regarding or in any way related to
any of the claims described in Section 3 of this Release; Executive’s release of
claims and waiver of rights provided in Section 3 of this Release is, shall
constitute and may be pleaded as, a bar to any such claim, action, cause of
action or proceeding.  If any government agency or court assumes jurisdiction of
any charge, complaint or cause of action covered by this Release, Executive
shall not seek and shall not accept any personal equitable or monetary relief in
connection with any investigation, civil action, suit or legal proceeding.
 
Section 5.  Mutual Non-Disparagement.  At all times following the signing of
this Release, neither Party shall engage in any vilification of the other, and
each Party shall refrain from making any false, negative, critical or
disparaging statements, implied or expressed, concerning the other, including
management style, methods of doing business, the quality of products and
services, or role in the community.  Executive acknowledges that the only
persons whose statements may be attributed to Employer for purposes of this
covenant not to make disparaging statements shall be each member of the Board of
Directors of Employer, the CEO and executive officers that report directly to
the CEO.  The Parties shall do nothing that would damage the other’s business
reputation or good will.
 
Section 6.                      Representations by Executive.  Executive
warrants that Executive is legally competent to execute this Release and that
Executive has not relied on any statements or explanations made by Employer or
its attorneys.  Moreover, Executive acknowledges that Executive has been
afforded the opportunity to be advised by legal counsel regarding the terms of
this Release, including the release of all claims and waiver of rights set forth
in Section 3 of this Release.  Executive acknowledges that Executive has been
offered [twenty-one (21)] days to consider this Release.  After being so
advised, and without coercion of any kind, Executive freely, knowingly and
voluntarily enters into this Release.  [Executive further acknowledges that
Executive may revoke this Release within seven (7) days after Executive has
signed this Release and further understands that this Release shall not become
effective or enforceable until seven (7) days after Executive has signed this
Release, as evidenced by the date set forth below Executive’s signature on this
Release.  Any revocation of this Release by Executive must be in writing and
addressed to the principal headquarters of First Busey, attention: President and
Chief Executive Officer.  If sent by mail, any revocation must be postmarked
within the seven (7)-day period and sent by certified mail, return receipt
requested.]  In addition, Executive represents that Executive has returned all
property of Employer that is in Executive’s possession, custody or control,
including all documents, records and tangible property that are not publicly
available and reflect, refer or relate to Employer or Employer’s business
affairs, operations or customers, and all copies of the foregoing.
 
Section 7.                      No Admissions.  Employer denies that it or any
of its employees or agents have taken any improper action against
Executive.  This Release shall not be admissible in any proceeding as evidence
of improper action by Employer or any of its employees or agents.
 
 
 
 
Section 8.                      Confidentiality.  Executive and Employer shall
keep the existence and the terms of this Release confidential, except for
Executive’s immediate family members or their legal or tax advisors in
connection with services related hereto and except as may be required by law or
in connection with the preparation of tax returns.
 
Section 9.                      Non-Waiver.  Employer’s waiver of a breach of
this Release by Executive shall not be construed or operate as a waiver of any
subsequent breach by Executive of the same or of any other provision of this
Release.
 
Section 10.  Restrictive Covenants.  Executive shall abide by the terms set
forth in Sections 5 and 6 of the Employment Agreement.
 
Section 11.  Construction.  The terms set forth in Section 9 of the Employment
Agreement shall apply to this Release, provided that the word “Release” shall
take the place of the word “Agreement” in such Section 9, where applicable.
 
IN WITNESS WHEREOF, the Parties have executed this Release as of dates set forth
below their respective signatures below.
 
FIRST BUSEY CORPORATION and BUSEY BANK
EXECUTIVE
By:                                                                    
       [Name]
       President and Chief Executive Officer of First Busey Corporation
Date:                                                                
By:                                                                     
       [Name]
 
Date:                                                             
   



 